       Case 4:20-cv-00335-SHR Document 44 Filed 01/25/21 Page 1 of 3



 1    Logan T. Johnston, #009484
      JOHNSTON LAW OFFICES, P.L.C.
 2    14040 N. Cave Creek Rd., Suite 309
      Phoenix, Arizona 85022
 3    Telephone: (602) 435-0050
      ltjohnston@live.com
 4
      David T. Barton #016848
 5    Kathryn Hackett King #024698
      BURNSBARTON PLC
 6    2201 East Camelback Road, Ste. 360
      Phone: (602) 753-4500
 7    david@burnsbarton.com
      kate@burnsbarton.com
 8
      Attorneys for Defendant
 9
                        IN THE UNITED STATES DISTRICT COURT
10
                              FOR THE DISTRICT OF ARIZONA
11
12    D.H., by and through his mother, Janice        Case No. 4:20-cv-00335-SHR
13    Hennessy-Waller; and John Doe, by and
      through his guardian and next friend, Susan
14    Doe, on behalf of themselves and all others    NOTICE OF SERVICE OF
      similarly situated,                            DEFENDANT’S WRITTEN
15                                                   DISCOVERY REQUESTS
                       Plaintiffs,
16          vs.
17                                                   (Assigned to the Honorable Scott H.
      Jami Snyder, Director of the Arizona Health
18    Care Cost Containment System, in her           Rash)
      official capacity,
19
20                     Defendant.
21
22          Notice is hereby given that Defendant Jami Snyder, Director of the Arizona Health
23   Care Cost Containment System (“Defendant”), by and through her undersigned counsel,
24   served the following written discovery requests on Plaintiff D.H. and Plaintiff John Doe
25   via electronic mail on January 25, 2021:
26             • Defendant’s First Set of Interrogatories to Plaintiff D.H. and Plaintiff John
27   Doe;
28
       Case 4:20-cv-00335-SHR Document 44 Filed 01/25/21 Page 2 of 3



 1
               • Defendant’s First Set of Requests for Production of Documents to Plaintiff
 2
     D.H. and Plaintiff John Doe; and
 3
               • Defendant’s First Set of Requests for Admissions to Plaintiff D.H. and
 4
     Plaintiff John Doe.
 5
 6
           RESPECTFULLY SUBMITTED this 25th day of January, 2021.
 7
 8                                           BURNSBARTON PLC
 9
10                                           By      /s/ Kathryn Hackett King
11                                           David T. Barton
                                             Kathryn Hackett King
12
13                                           JOHNSTON LAW OFFICES, P.L.C.
                                             Logan T. Johnston
14                                           14040 N. Cave Creek Rd., Suite 309
                                             Phoenix, Arizona 85022
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
       Case 4:20-cv-00335-SHR Document 44 Filed 01/25/21 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2
            I hereby certify that on January 25, 2021, I electronically transmitted the foregoing
 3
     documents to the following CM/ECF registrants.
 4
     Brent P. Ray
 5   Andrew J. Chinsky
     KING & SPALDING LLP
 6   353 N. Clark Street, 12th Floor
     Chicago, Illinois 60654
 7   T: +1 312 995 6333
     F: +1 312 995 6330
 8   Email:bray@kslaw.com
     achinsky@kslaw.com
 9
     Daniel C. Barr
10   Janet M. Howe
     PERKINS COIE LLP
11   2901 N. Central Avenue, Suite 2000
     Phoenix, AZ 85012-2788
12   T: +1 602 351 8085
     F: +1 602 648 7085
13   Email:dbarr@perkinscoie.com
     jhowe@perkinscoie.com
14
15   Asaf Orr
     NATIONAL CENTER FOR LESBIAN RIGHTS
16   870 Market Street, Suite 370
     San Francisco, CA 94102
17   T: +1 415 392 6257
     F: +1 415 392 8442
18   Email:aorr@nclrights.org

19   Abigail K. Coursolle
     Catherine McKee
20   NATIONAL HEALTH LAW PROGRAM
     3701 Wilshire Boulevard, Suite 750
21   Los Angeles, CA 90010
     T: +1 310 204 6010
22   Email:coursolle@healthlaw.org
     mckee@healthlaw.org
23
     Attorneys for Plaintiffs and the Class
24
25   s/ Betsy Hibbs

26
27
28


                                                 -3-
